Citation Nr: 0510006	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-34 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective November 14, 2002.  In 
June 2003, the veteran filed a notice of disagreement (NOD) 
with the initial rating assigned for PTSD.  A statement of 
the case (SOC) was issued in October 2003, and the veteran 
filed a substantive appeal in November 2003.  

In February 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.  During the hearing, the veteran submitted, 
along with a waiver of RO jurisdiction, a copy of a personal 
statement dated that same month.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2004).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in his 
November 2003 substantive appeal, the veteran stated that he 
had not been employed since August 2002, and that he had been 
forced to discontinue working due to his service-connected 
PTSD and health conditions related to service-connected 
diabetes mellitus.  The Board construes this statement as 
raising an informal claim for a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  As the RO has not yet adjudicated the 
matter of a TDIU, it is not properly before the Board; hence, 
this matter is referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The record reflects that there is outstanding VA medical 
evidence pertinent to the claim for a higher initial rating 
for PTSD.  During the February 2005 Board hearing, the 
veteran stated that, since 2000, he had undergone counseling 
at the Philadelphia Vet Center (specifically, the vet center 
in Philadelphia located on E. Olney Avenue).  However, the 
claims file does not include any record of treatment from 
this facility.  The Board emphasizes that VA is required to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim; such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A. § 5103A(a),(b) (West 2002).  

The Board also notes that the evidence currently of record 
includes hospitalization and outpatient treatment records 
from the Philadelphia VA Medical Center (VAMC), dated from 
February 2003 to January 2004; the Board points out that the 
most recent available treatment reports from this facility 
may be relevant to the continued consideration of the claim 
for higher rating.  

Hence, the claim on appeal must be remanded for the RO to 
obtain all outstanding pertinent records from the 
Philadelphia Vet Center since 2000, and any pertinent medical 
records from the Philadephia VAMC since January 2004, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004) as regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if necessary) prior to adjudicating the 
claim on appeal.  For the sake of efficiency, the RO should 
consider the evidence submitted directly to the Board in 
February 2005, notwithstanding the waiver of RO consideration 
of such evidence.  Moreover, in adjudicating the claim, the 
RO must document its consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's PTSD from the 
Philadelphia Vet Center (specifically, the 
facility located on E. Olney Avenue), 
since 2000; and from the Philadelphia 
VAMC, since February 2004.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further examination, if 
necessary), the RO should adjudicate the 
claim for an initial rating greater than 
30 percent for PTSD in light of all 
pertinent evidence (to include that 
submitted directly to the Board in 
February 2005) and legal authority.  the 
RO must document its consideration of 
whether "staged rating" pursuant to 
Fenderson, cited to above, is 
appropriate.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

